THE THIRTEENTH COURT OF APPEALS

                                   13-20-00476-CV


                    Guardianship of Margaret Virginia Landgrebe


                                 On Appeal from the
                       County Court of Gonzales County, Texas
                            Trial Cause No. GU19-0069


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED FOR LACK OF JURISDICTION in accordance with its opinion. Costs of the

appeal are adjudged against appellant.

      We further order this decision certified below for observance.

December 10, 2020